Per Curiam.

The issuance of a writ of mandamus requiring the appointment as prayed for would be a vain thing, inasmuch, had Wetecamp been holding the office for such term, he would automatically have been retired on June 30, 1952, as required by Section 486-59, General Code, unless, upon approval of an application therefor, he had been “continued in service for a period of one year or any part thereof,” which the Secretary of State, as the appointing authority, refused to do.
The question involved, therefore, is moot. The petition is dismissed on authority of Miner v. Witt, City Clerk, 82 Ohio St., 237, 92 N. E., 21.

Petition dismissed.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.